Order entered January 6, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-01708-CV

            IN RE THE ESTATE OF VERNON LEE DOWNING, DECEASED

                            On Appeal from the Probate Court No. 3
                                     Dallas County, Texas
                             Trial Court Cause No. PR-10-02214-3

                                            ORDER
                           Before Justices Lang-Miers, Lewis, and Brown

       We GRANT appellant’s December 18, 2013 motion for an extension of time to file her

notice of appeal. The notice of appeal filed on December 18, 2013 is deemed timely for

jurisdictional purposes.


                                                      /s/   ADA BROWN
                                                            JUSTICE